This appeal is from a decree dismissing on final hearing a bill of complaint brought by the Miami Home Milk Producers Association, a Florida corporation, to enforce by injunction proceedings a contract made by Carrie LaCourse with the association for the delivery to the latter the milk products of the former.
The pleadings and evidence are of such a nature that the court will not be held in error for denying the equitable remedy of injunction and specific performance of the contract, leaving the parties to remedy by appropriate action at law if legal rights have been violated.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment.
                          ON REHEARING.